Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to applicant’s amendment received on 2/11/2021, all requested changes to the claims have been entered.   

Response to Argument

Applicant’s arguments filed on 2/11/2021 have been considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 1-5, 9, 11, 14,17-21, 25, 27 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Abdolmanafi et al. ("Deep feature learning for automatic tissue classification of coronary," "Abdolmanafi") in view of Bressloff (US 2017/0076014).

Regarding claim 1, Abdolmanafi et al. teach a method, comprising: obtaining, by a processor, imaging data from a vessel (Page 1208, Section 2.2, Figure 1: OCT images are inputted);
detecting, using the processor, an inner wall of the vessel based on the imaging data; identifying, using the processor, a plurality of visible edge portions of an outer wail of the vessel based on the imaging data (Page 1.208, Section 2.2: Multiple borders/layers are identified which include the intima, media (inner/outer walls));
fitting, using the processor, a continuous surface model to the plurality of identified visible edge portions of the outer wall (Figure 4: The initial segmentation (3rc column Identifies (fits) the layers including the media (page 1208, Section 2.2, adventitia)); and
detecting, using the processor, the outer wall of the vessel based on fitting the continuous surface model to the plurality of identified visible edge portions of the outer wall such that the imaging data has defined therein a wall area between the inner wall and the outer wall of the vessel (Page 1215, Section 3: The layers of the artery is performed using the deep fine-tuned layer, which includes the adventitia as well as other layers (figure 4 & page 1208, section 2.2)).
Abdolmanafi et al. do not teach expressly that three-dimensional surface fitting and smoothing of data which helps fill gaps in the data both within each frame and between consecutive frames of data.
      	Bressloff teaches three-dimensional surface fitting and smoothing of data which helps fill gaps in the data both within each frame and between consecutive frames of data (para [0133]; Fig. 5 and para [0211] and Fig. 13 i)).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to fit smooth three-dimensional surface the method of Abdolmanafi et al.
      	The suggestion/motivation for doing so would have been that better visualization that seems as to us that the object or the event is happening in front of our eyes.
Therefore, it would have been obvious to combine Bressloff with Abdolmanafi et al to obtain the invention as specified in claim 1.


 Regarding Claim 2, Abdolmanafi teaches in addition to the method of claim 1, further comprising: automatically classifying a tissue type of a portion of the wail area using a trained classification model (Page 1212, Pre-trained Alex Net model: The feature extraction and classification Is performed using a pre-trained AiexNet CNN model).

 Regarding Claim 3, Abdolmanafi teaches in addition to the method of claim 2, wherein the tissue type includes at least one of: calcium, lipid tissue, fibrous tissue, mixed tissue, or no visible tissue (Page 1206, Section 1.3: The tissue types include fibrous and calcified tissue).

 Regarding Claim 4, Abdolmanafi teaches in addition to the method of claim 2, wherein the trained classification model comprises a trained convolutional neural network (CNN) (Figure 1: The classification is performed using CNN).


Regarding Claim 5, Abdoimanafi teaches in addition to the method of claim 4, wherein the trained CNN is trained using a database of manually scored images (Pages 1214-1215, Section 2,3,4: The experiments were conducted using labeled image data).

Regarding Claim 9, Ahdolmanafi teaches in addition to the method of claim 1, further comprising: determining one or more physical parameters of the vessel based on the continuous surface model (Page 1207, last paragraph: The contribution identifies features describe the layers of the vessel using the pre-trained CNN).

Regarding Claim 11, Ahdolmanafi teaches in addition to the method of claim 1, wherein the imaging data comprises interferometric data, and wherein obtaining the imaging data from the vessel further comprises: obtaining the interferometric data from an OCT probe (Page 1207, last paragraph: The images are acquired using an OCT system. Page 121.4, Section 2,3,4: The OCT Images are obtained from patients).

Regarding Claim 14, Ahdolmanafi teaches in addition to the method of claim 1, further comprising: transmitting information regarding the wail area to a user (Figure 4: The results of the analysis is displayed).

Regarding Claim 17, Ahdolmanafi teaches a system, comprising: at least one hardware processor that is programmed (Page 1212, Pre-trained AlexNet mode!; The system utilizes a GPU implementation of the CNN, which is a processor with instructions programmed) to: obtain imaging data from a vessel (Page 1208, Section 2,2, Figure 1: OCT images are inputted);
detect an inner wall of the vessel based on the Imaging data; identify a plurality of visible edge portions of an outer wall of the vessel based on the imaging data (Page 1208, Section 2.2: Multiple borders/layers are identified which include the intima, media (inner/outer wails));
fit a continuous surface model to the plurality of identified visible edge portions of the outer wall (Figure 4: The initial segmentation (3rd column identifies (fits) the layers including the media (page 1208.. Section 2.2, adventitia)); and
detect the outer waIl of the vessel based on fitting the continuous surface model to the plurality of identified visible edge portions of the outer wail such that the imaging da ta has defined therein a wall area between the inner wail and the outer wail of the vessel (Page 1215. Section 3: The layers of the artery is performed using the deep fine-tuned layer, which includes the adventitia as well as other layers (figure 4 & page 1208, section 2.2)).
Abdolmanafi et al. do not teach expressly that three-dimensional surface fitting and smoothing of data which helps fill gaps in the data both within each frame and between consecutive frames of data.
      	Bressloff teaches three-dimensional surface fitting and smoothing of data which helps fill gaps in the data both within each frame and between consecutive frames of data (para [0133]; Fig. 5 and para [0211] and Fig. 13 i)).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to fit smooth three-dimensional surface the method of Abdolmanafi et al.
      	The suggestion/motivation for doing so would have been that better visualization that seems as to us that the object or the event is happening in front of our eyes.
Therefore, it would have been obvious to combine Bressloff with Abdolmanafi et al to obtain the invention as specified in claim 17.


Regarding Claim 18, Abdolmanafi teaches in addition to the system of claim 17, wherein the processor is further to: automatically classify a tissue type of a portion of the wall area using a trained classification model (Page 12.1.2, Pre-trained AiexNet: model: The feature extraction and classification is performed using a pre-trained AiexNet CNN mode!).

Regarding Claim 19, Abdolmanafi teaches in addition to the system of claim 18, wherein the tissue type includes at least one of: calcium, lipid tissue, fibrous tissue, mixed tissue, or no visible tissue (Page 1206, Section 1.3: The tissue types include fibrous and calcified tissue).

Regarding Claim 20, Abdolmanafi teaches in addition to the system of claim 18, wherein the trained classification model comprises a trained convolutional neural network (CNN) (Figure 1: The classification is performed using CNN).

Regarding Claim 21, Abdolmanafi teaches in addition to the system of claim 20, wherein the trained CNN is trained using a database of manually scored images (Pages 1214-1215, Section 2.3.4: The experiments are conducted using labeled image data).

Regarding Claim 25, Abdoimanafi teaches in addition to the system of claim 17, further comprising: determining one or more physical parameters of the vessel based on the continuous surface model (Page 1207, last paragraph: The contribution identifies features describe the layers of the vessel using the pre-trained CNN),

Regarding Claim 27, Abdoimanafi teaches in addition to the system of claim 17, wherein the imaging data comprises interferometric data, and wherein the processor, when obtaining the imaging data from the vessel, is further to: obtain the interferometric data from an OCT probe (Page 1207, last paragraph: The images are acquired using an OCT system. Page 1214, Section 2.3.4: The OCT images are obtained from patients).

Regarding Claim 30, Abdoimanafi teaches in addition to the system of claim 17, wherein the processor is further to: transmit information regarding the wall area to a user (Figure 4: The results of the analysis Is displayed)


Allowable Subject Matter

Claims 6-8, 10,12,13, 22-24, 26, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV G PATEL whose telephone number is (571)270-5812. The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Claire Wang can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDOLPH I CHU/Primary Examiner, Art Unit 2663